DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  A planetary gearing system (claim 1) - the orbiter 4 is a planet carrier of a planetary gearing system, but none of the gears of the gearing system are specifically pointed out (as by reference numerals), so it is not clear if a gearing system is shown; Coolant tubing disposed on the main rotary union (claim 1) - the only coolant tubing shown in the figures is shown to be remote from the main rotary union 12; A substrate cooling jacket (claim 3); A parallel circuit (claim 4) - only short segments of coolant tubing are shown such that no circuits are shown; A differential pressure assembly (claim 5).
The drawings are objected to as failing to comply with 37 CFR 1.84(l), (p), and (u) because the lines and numbers are not clean, black, sufficiently dense and dark, and uniformly thick and well-defined (the gray background, pixelated lines, and small numbers do not permit adequate reproduction); the reference numerals should not be encircled; the same reference numeral should not be used to refer to different elements in the different views; the figures should not include reference numerals that are not used in the specification; the drawing sheets should not include drawing parts other than the invention figures (frame, title block, parts lists, etc.); and single figures should not include multiple views (the pages labeled “Figure 2” and “Figure 3” each include multiple views which should be separately labeled as figures).

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:

The figures should each be described separately in the Brief Description of the Drawings.

In paragraph [0015] line 1, it appears “main hub 2” should be --main hub 3--, as shown in figure 1 where the hub 3 includes the bearings 17 and 18 as described in [0015].  The reference numeral 2 is used in figure 2 for elements related to the planetary portion.

There appears to be a discrepancy between the specification and the figures.  Paragraph [0017] states that the sun gear is mounted to the bottom of the main hub and drives the planet gears.  Figure 1, however, appears to show instead that the sun gear (5?) is mounted to the bottom of the stationary shaft/inner hub 1 while the orbiter plate 4 is mounted to the bottom of the main hub 2 (3) (note paragraph [0016] also states, “The Orbiter plate 4 mounted to the hub”). With this interpretation of figure 1, the orbiter plate 4, as a planet carrier, revolves the planet and planet rotary union 11 around the stationary shaft/inner hub 1, while the fixed sun gear causes the planet to rotate about its own axis.  It is not clear how the planetary gearing would function with both the carrier (orbiter plate) and the sun gear mounted to “the hub” ([0015] refers to the stationary shaft 1 as the “stationary inner hub 1”, making interpretation of “the hub” in [0015] and [0016] based on context necessary).

Appropriate correction is required.

Claim Objections

Claim 2 is objected to because of the following informalities:  in claim 2, “a planet rotary unions” should be --a planet rotary union-- or --planet rotary unions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is indefinite because it claims the differential pressure assembly is configured to track a pressure difference, suggesting there are at least two pressure areas (presumably of the coolant) between which a difference might occur, but it is not clear what multiple pressure areas are being referred to. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al., DE 10 2018 111 419, a machine translation of which is attached as an Office Action Appendix.

Kraft et al shows a water cooled planetary system 9 in figure 1.  Planetary gearing 9, including sun gears 8 and 34, planet gears 11, and carrier 12, is cooled by gear compartment cooling section 20 of fluid cooling jacket 24 with fluid channels 28 having cooling fluid, “in particular a liquid based on water and/or alcohol” ([0039]-[0040]). The cooling section 20 cools transmission oil within the transmission chamber 16, the transmission oil cooling and lubricating the gearing (understood purpose of transmission oil) and cooling the motor rotor 3.
	A cooling assembly, including annular space 7 passing through sun gear 8 with outlet opening 22 within sun gear 34, is integrated into the planetary gearing system 9.
	The cooling assembly comprises a stationary shaft extending axially inward from the left-most end of the drive module 1 and containing the bearing supporting rotor shaft 6, a main rotary union 30, and a coolant tubing 29.
	The main rotary union 30 is housed within the stationary shaft.
	The coolant tubing 29 is disposed on the main rotary union 30 and is configured to deliver a coolant (“The cooled transmission oil is then fed from the pump oil reservoir/sump into the drive shaft by means of an oil pump and rotary union. [0031]; “Transmission oil can be transferred from the oil pump 18 via a connecting line 29…the transmission oil is conveyed indirectly via a rotary bushing 30 into the drive shaft 5…and from there to the rotor shaft 6, in particular to the annular space 7.” [0044]).
(claim 1)

Allowable Subject Matter

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,087,239 (Cline et al.) May 1978 - cooling for a planetary gearing system for processing a substrate, where the substrate is supported by the planets.

DE 44 44 537 (Helling) June 1996 - "In vacuum coating systems, the substrates are often held over a planet drives driven, since this can achieve an all-round coating of the surfaces....  Known planetary gears for such applications therefore work with water cooling Planetary waves."

U. S. Patent 5,567,056 (Blase et al.) October 1996 - cooling for a planetary gearing system including a planet bearing functioning similarly to a rotary union.

DE 101 19 148 (Brueggemann et al.) October 2002 - a planetary gearing system with a cooling assembly including a rotary union.

JP 2006-169590 (Murakami et al.) June 2006 - "PROBLEM TO BE SOLVED: To provide a coating device by PVD using an evaporation source, the coating device which includes a rotary table supporting a work and at least revolving the same and a cooling mechanism for cooling the work supported on the surface of the rotary table"; "the article to be processed is supported by an article support shaft that is erected on a rotary table so as to be rotatable, and the planetary gear is provided on the article support shaft. The planetary gear is engaged with the movable table or a sun gear provided on a part of the vacuum vessel so that the article to be processed rotates while rotating around the rotation table rotation center by the rotation of the rotation table."; includes a rotary union.

DE 603 14 087 (Fujii et al.) January 2008 - fig. 3 shows a film deposition system that imparts planetary motion to the workpieces using planetary gearing and includes cooling for each workpiece.

U. S. Patent 8,167,756 (Nishida et al.) May 2012 - a lubricating and cooling assembly of a planetary gearing system appears to include a stationary shaft 22a, housed within which is a sleeve 21 that appears to function as a rotary union.

U. S. Patent 8,360,186 (Yamamoto et al.) January 2013 - a water cooled planetary system.

U. S. Patent 8,562,472 (Shinohara et al.) October 2013 - a planetary gearing cooling/lubricant assembly including tubing disposed within a stationary shaft.

CN 108953577 (Zhongqiu et al.) December 2018 - lubricant/coolant supply to planetary gears.

EP 3 477 158 (Sigfried et al.) May 2019 - (figs. 5-8) a relatively stationary fluid passage is connected to a coolant tubing to deliver coolant to a chamber within a rotating gear that may be a planetary gear.
CN 209395334 (Wen) September 2019 - "The utility model claims a planetary extruder with water cooling system"; includes rotary unions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659